DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 07/07/2021 and 01/06/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claims 1-20 are pending.
Allowable Subject Matter 
Claims 1-20 are allowed.
Reason for allowance
The invention defined in claim 1 is not suggested by the prior art of record. 
The prior art of record (in particular, Singh; Harpreet US 10540478, Zhang; Benyu US 20070208728, Howley; Joseph US 20160328577, Barrilleaux; Jonathan M. US 20110307112, BENNER J S US 11244029, D'CRUZ; EDWIN US 20140156344, Moore; Jason US 20180303412, Epstein; Samuel S. US 20170329845, Wegner; Brian US 20140222530 and Rathod; Yogesh US 20160132608) singly or in combination does not disclose, with respect to independent claim 1 “determining a pillar score for each of a plurality of pillars, the pillar score being a weighted percentage of a financial wellness score, each of the plurality of pillars including a component data attribute, the component data attribute being a weighted percentage of the pillar score for each of the plurality of pillars; and
calculating the financial wellness score using the pillar score for each of the plurality of pillars.” in combination with the other claimed features as a whole.
Therefore independent claim 1 is allowed.
Dependent claims 2-20 are also allowed based on their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493